        Case 6:19-cv-00623 Document 1 Filed 04/01/19 Page 1 of 5 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 UNITED STATES OF AMERICA,              )
                                        )               Case No.
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 PETER J. KRUG and                      )
 MARILYN KRUG,                          )
                                        )
          Defendants.                   )
 _______________________________________)

                                          COMPLAINT

       Plaintiff, United States of America, by and through undersigned counsel, complains and

alleges as follows:

       1.      This civil action, which arises under the Internal Revenue Code, is brought by the

United States, pursuant to 26 U.S.C § 7401, to reduce to judgment defendants Peter and Marilyn

Krug’s unpaid joint federal income tax liabilities for the 2006, 2007, and 2011 tax years.

                                 JURISDICTION AND VENUE

       2.      This action is authorized and sanctioned by the Chief Counsel, Internal Revenue

Service, a delegate of the Secretary of the Treasury, and is brought at the direction of the

Attorney General of the United States, in accordance with the provisions of 26 U.S.C. § 7401.

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and

1345 and 26 U.S.C. § 7402(a).

       4.      Venue is appropriate in this Court pursuant to 28 U.S.C. §§ 1391(b) and 1396

because Peter and Marilyn Krug reside in Seminole County, Florida, within the jurisdiction of

this Court.
       Case 6:19-cv-00623 Document 1 Filed 04/01/19 Page 2 of 5 PageID 2



     REDUCE ASSESSMENTS FOR FEDERAL INCOME TAXES TO JUDGMENT

       5.       Peter and Marilyn Krug were required to file U.S. Individual Income Tax Returns

(“Forms 1040”) for the tax years 2006 and 2007, but failed to do so.

       6.       As a result, the Internal Revenue Service calculated Peter and Marilyn Krug’s tax

liabilities for those years under procedures authorized under 26 U.S.C. § 6020(b).

       7.       The IRS sent Peter and Marilyn Krug separate Notices of Deficiency for the 2006

and 2007 tax years, which provided them with an opportunity to contest the proposed

deficiencies in United States Tax Court.

       8.       Peter and Marilyn Krug did not contest the Notices of Deficiency in United States

Tax Court.

       9.       Consequently, a delegate of the Secretary of the Treasury assessed tax, interest,

and penalties against both Peter and Marilyn Krug for the 2006 and 2007 tax years. The dates

and amounts of the assessments, and the balances due as of April 1, 2019, are shown in the

following tables:

                a.     2006 Tax Year

            Assessment            Type of Assessment             Amount of Assessment
               Date
             5/4/2009                       Tax                         $68,906.00
                               Failure to Pay Estimated tax              $1,859.00
                                          Penalty
                                  Failure to File Penalty               $14,365.35
                                Failure to Pay Tax Penalty               $7,980.75
                                          Interest                      $10,480.64
            Balance due (with accrued interest and statutory additions as allowed by law
             less any credits, payments and abatements) as April 1, 2019: $97,109.84




                                                 2
       Case 6:19-cv-00623 Document 1 Filed 04/01/19 Page 3 of 5 PageID 3



                b.       2007 Tax Year:

             Assessment             Type of Assessment                 Amount of
                 Date                                                  Assessment
              4/19/2010                     Tax                        $76,811.00
                               Failure to Pay Estimated Tax             $1,199.22
                                          Penalty
                                  Failure to File Penalty              $16,884.90
                                Failure to Pay Tax Penalty              $8,254.84
                                          Interest                     $7,386.15
          Balance due (with accrued interest and statutory additions as allowed by law
           less any credits, payments and abatements) as April 1, 2019: $60,072.16

       10.      After the assessments described in paragraphs 9.a. and 9.b., above, Peter and

Marilyn Krug provided the IRS with Forms 1040 for the 2006 and 2007 tax years.

       11.      Based on the information provided in Peter and Marilyn Krug’s delinquent tax

returns, the IRS abated a portion of the assessments described in paragraphs 9.a. and 9.b., above.

       12.      Peter and Marilyn Krug filed a timely Form 1040 for the 2011 tax year, and a

delegate of the Secretary of the Treasury assessed against them the income tax that they reported

on their 2011 Form 1040.

       13.      Subsequently, a delegate of the Secretary of the Treasury assessed against both

Peter and Marilyn Krug additional tax, penalties, and interest for the 2011 tax year. The dates

and the amounts of the assessments, and the balance due as of April 1, 2019, are shown in the

following table:

                a.       Tax Year 2011:

             Assessment            Type of Assessment            Amount of Assessment
                 Date
               5/7/2012                     Tax                         $2,446.00
              4/14/2014                     Tax                         $2,675.00
                                          Interest                       $165.00
             8/18/2014          Failure to Pay Tax Penalty                $80.25
                                          Interest                       $29.56
             8/24/2015          Failure to Pay Tax Penalty               $321.00
                                          Interest                       $91.33

                                                 3
        Case 6:19-cv-00623 Document 1 Filed 04/01/19 Page 4 of 5 PageID 4



             Balance due (with accrued interest and statutory additions as allowed by law
                less any credits, payments and abatements) as April 1, 2019: $463.34

        14.      A delegate of the Secretary of the Treasury properly gave notice of the unpaid

federal income tax liabilities described in paragraphs 9.a., 9.b., and 13.a., above, to Peter and

Marilyn Krug and made demands for payment as required by law.

        15.      Despite notice and demand for payment, Peter and Marilyn Krug have failed to

pay their federal income tax liabilities in full.

        16.      Taking into account all payments, credits, and abatements, Peter and Marilyn

Krug each owe a total of $157,645.34, as of April 1, 2019, for their unpaid joint federal income

tax liabilities for the 2006, 2007, and 2011 tax years, plus fees, interest, and all statutory

additions thereafter provided by law.

        WHEREFORE, the United States prays that this Court:

        A.       enter judgment in favor of the United States and against both Peter J. and Marilyn

Krug for their unpaid federal income tax liabilities for the 2006, 2007, and 2011 tax years in the

amount of $157,645.34, as of April 1, 2019, plus subsequent statutory additions and interest as

allowed by law; and

        B.       for an award of costs and such other and further relief as may be available under

the law.

Dated: April 1, 2019.
                                                        Respectfully submitted,

                                                        RICHARD E. ZUCKERMAN
                                                        Principal Deputy Assistant Attorney General


                                                        /s/ Thomas K. Vanaskie
                                                        THOMAS K. VANASKIE
                                                        Trial Attorney, Tax Division
                                                        U.S. Department of Justice

                                                    4
Case 6:19-cv-00623 Document 1 Filed 04/01/19 Page 5 of 5 PageID 5



                                    P.O. Box 14198
                                    Washington, D.C. 20044
                                    202-305-7921 (v)
                                    202-514-4963 (f)
                                    Thomas.K.Vanaskie@usdoj.gov

                                    Of Counsel:

                                    MARIA CHAPA LOPEZ
                                    United States Attorney




                                5
Case 6:19-cv-00623 Document 1-1 Filed 04/01/19 Page 1 of 1 PageID 6
Case 6:19-cv-00623 Document 1-2 Filed 04/01/19 Page 1 of 1 PageID 7
Case 6:19-cv-00623 Document 1-3 Filed 04/01/19 Page 1 of 1 PageID 8
